DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information referred to in the IDS filed January 19, 2022 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fabric restraint member that is extended out of the ottoman “and the seat cushion” (see lines 7 to 8 of claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  Numerous references to specific claim numbers and limitations have been included in ¶ 0008 - ¶ 0026.  Should the claims be amended and the application reaches allowance, there could be inconsistency between the actual claims and the text presented in the above paragraphs.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claim 1, it appears that Applicant is positively claiming an occupant.  Note the recitation “a seat cushion on which an occupant is seated”.  This renders the claim as vague.  It is suggested that Applicant substitute the phrase “can be” for the term “is”.
Claim 2 recites the limitation “the fixtures being spaced apart from each other in the seat front-rear direction” in lines 5 to 6.  Claim 2 also recites the limitation “the fixtures being spaced apart from each other in the seat front-rear direction” in lines 8 to 9.  These limitations appear redundant and therefore render the claim as indefinite.
The remaining claims are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 6, and 7, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al (20190389414).
Note a vehicle occupant restraint device comprising: a seat cushion (22) on which an occupant is seated; a seat back (12) that is provided on a seat rear side of the seat cushion so as to be pivotable in a seat front-rear direction and that supports a back of the occupant; an ottoman (27) provided on a seat front side of the seat cushion so as to be pivotable in a seat up-down direction; and a fabric restraint member (38) that is extended in a width direction of at least the ottoman, out of the ottoman and the seat cushion, to restrain a lower limb including a knee of the occupant when at least the ottoman is seat in a raised position and the seat ack takes a comfortable posture.
Regarding claim 4, note the fabric restraint member is capable of functioning to improve comfort during sleep (e.g. a collision while sleep).
Regarding claim 5, note a rear load transmission member (111, 112) that transmits a load input from the occupant to the ottoman to a seat frame supporting the seat cushion at a time of a frontal collision of a vehicle.  See Figure 24.
Regarding claim 6, note one end of the rear load transmission member is disposed closed to a fixing point (36) of the fabric restraint member.  
Regarding claim 7, note a front load transmission member (123) that transmits a load input from the occupant to the ottoman to a floor portion of a vehicle cabin at a time of a frontal collision of a vehicle.  See Figure 26 and lines 1-6 in ¶ 0118.

Claims 1, 4, 8, and 10, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP201943482A.
Note a vehicle occupant restraint device comprising: a seat cushion (14) on which an occupant is seated; a seat back (16) that is provided on a seat rear side of the seat cushion so as to be pivotable in a seat front-rear direction and that supports a back of the occupant; an ottoman (20) provided on a seat front side of the seat cushion so as to be pivotable in a seat up-down direction; and a fabric restraint member (74) that is extended in a width direction of at least the ottoman, out of the ottoman and the seat cushion, to restrain a lower limb including a knee of the occupant when at least the ottoman is seat in a raised position and the seat ack takes a comfortable posture.
Regarding claim 4, note the fabric restraint member is capable of functioning to improve comfort during sleep (e.g. a collision while sleep).
Regarding claim 8, note a toe restraint member (22) that projects from a seat front side of the ottoman to a seat upper side to restrain a toe of the occupant when at least the ottoman is set in the raised position and the seat back takes a comfortable posture.

Regarding claim 10, note the toe restraint member has a shape in which a toe portion is raised upright in advance.  See Figures 7 and 8.

Allowable Subject Matter
Claims 2, 3 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
l
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A seating assembly having a lower limb restraint is shown by each of Dry et al (10232815), Posey (3669107), Troyer (9802514), Lazare (2005294), Boyce (3191994), AND DE102021000242A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn				             /MILTON NELSON JR/December 14, 2022                       Primary Examiner, Art Unit 3636